DENISON, C. J.
Epitomized Opinion
Tlje Steel Works brought suit to recover the unpaid purchase price o'f steel sold, to the Saw Company. The Saw Company defended as to a great part of the unpaid purchase price and counterclaimed for recovery of what had already been paid upon the ground that most of the steel was worthless for the intended use. Defendant also claimed damages for interruption to its business and loss of profits. The defendant’s evidence tends to show that about 92 per cent of the steel was valueless. During the court’s charge, the court instructed the jury that if defendant’s full claim as to the bad quality of the steel was established, ¡defendant would be liable for 95 per cent of the amount involved. The verdict was rendered for the plaintiff in the sum of $50,000 before Judge Sater of the U. S. District Court. The defendant company prosecuted error. In reversing the judgment of the lower court, the United States Circuit Court held:
1. This inadvertent reference to the defendant in the main suit instead of to the plaintiff, which was defendant in the counter claim, was harmful to the defendant, and as the verdict indicated that the jury was misled thereby, prejudicial error was committed.